UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4994


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALONZO DALE JONES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00035-WO-1)


Submitted:   June 24, 2013                    Decided:   July 2, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael B. Driver, DRIVER LAW FIRM, PA, Durham, North Carolina,
for Appellant.   Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alonzo Dale Jones, Jr., pled guilty to distribution of

cocaine base, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B)

(West 1999 & Supp. 2013).       The district court sentenced Jones to

102 months’ imprisonment. *      On appeal, Jones’ counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious issues for appeal but

questioning the substantive reasonableness of Jones’ sentence.

Although informed of his right to do so, Jones has not filed a

pro se brief.     We affirm.

           We review Jones’ sentence for reasonableness, applying

a “deferential abuse-of-discretion standard.”             Gall v. United

States, 552 U.S. 38, 51 (2007).              We begin by reviewing the

sentence   for    significant   procedural    error,   including   improper

calculation      of   the   Guidelines   range,   failure    to    consider

sentencing factors under 18 U.S.C. § 3553(a) (2006), sentencing


     *
       Jones was initially sentenced to 124 months’ imprisonment.
On appeal, the parties filed a joint motion to remand this case
in light of this court’s decision in United States v. Simmons,
649 F.3d 237, 241-49 (4th Cir. 2011) (en banc) (holding that a
North Carolina offense may not be classified as a felony based
on the maximum aggravated sentence that could be imposed upon a
repeat offender if the individual defendant was not eligible for
such a sentence).    By order entered on November 28, 2011, we
granted the motion, vacated the sentence, and remanded the case
for resentencing. See United States v. Jones, No. 11-4466 (4th
Cir. 2011) (unpublished order).      The 102-month sentence was
imposed at resentencing.



                                     2
based   on    clearly        erroneous       facts,          or    failure          to    adequately

explain      the    sentence     imposed.               Id.       at    51.         Once       we   have

determined that the sentence is free of significant procedural

error, we must consider the substantive reasonableness of the

sentence,      “tak[ing]         into        account              the        totality          of   the

circumstances.”           Gall, 552 U.S. at 51.                          If the sentence is

within the appropriate Guidelines range, we apply a presumption

on appeal that the sentence is reasonable.                                     United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                                             Such a

presumption        is   rebutted     only         when       the   defendant          demonstrates

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”             United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

              Here, our review of the record indicates no procedural

error   in    the       imposition      of    Jones’          sentence.               Further,      the

district court adequately explained the basis for Jones’ within-

Guidelines     range         sentence    based          on    the       goals       of    18    U.S.C.

§ 3553(a),     and      we    conclude       that        Jones         has    not     rebutted      the

presumption of reasonableness.

              In accordance with Anders, we have reviewed the entire

record and find no other meritorious issues for appeal.                                              We

therefore affirm Jones’ conviction and sentence.                                          This court

requires counsel to inform Jones, in writing, of his right to

petition     the    Supreme      Court       of       the    United          States      for   further

                                                  3
review.    If Jones requests that a petition be filed but counsel

believes such a petition would be frivolous, counsel may move in

this Court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on Jones.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this Court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                      4